DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the upper limit (40) is misnumbered in figure 1 (incorrectly numbered 42).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: In line 3, “opposed sides, and a bottom” should be --opposed sides of the housing, and a bottom of the housing--. 
Claim 6 is objected to because of the following informalities: In line 10, “for drawing for closing” should be --for closing--. 
Claim 9 is objected to because of the following informalities: In lines 3-4, “one of the housings” should be --the one of the housings-- and in lines 4-5, “another of the housings” should be --the another of the housings--. 
Claim 10 is objected to because of the following informalities: 
In line 5, “opposed sides, and a bottom” should be --opposed sides of each housing, and a bottom of each housing--;
In line 32, “for drawing for closing” should be --for closing--;
In line 43, “one of the housings” should be --the one of the housings--; and 
In line 44, “another of the housings” should be --the another of the housings--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a housing” in line 2 and further recites the limitation “the housing being one of a set of housings” in line 35. However, the recitation of a single housing and a set of housings in the same claim renders the claim indefinite because it is not clear whether “the housing being one of a set of housings” is merely an intended use limitation or whether the surface mountable storage assembly comprises a set of housings. Accordingly, the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, the surface mountable storage assembly will be considered to comprise a set of housings. See suggested language below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastors et al. (US 8,807,376 B1, hereinafter Mastors).
Regarding claim 1, Mastors teaches a surface mountable storage assembly comprising:
a housing defining an interior space, the housing having a top and a front (26), the top being open (FIG. 3), wherein the housing is configured for insertion of contents thereinto, the front having an aperture (area within strip 50) positioned therein;
a panel (26) engaged to the housing and extending over the aperture, the panel being substantially transparent, such that the contents of the housing are visible therethrough; and
a fastener (270) engaged to a back of the housing and being configured for engaging a surface for mounting the housing thereto (column 3 line 7-column 4 line 58 and FIG. 1-3, 6A).
Regarding claim 2, Mastors teaches the storage assembly of claim 1 above, wherein the back of the housing is rigid (column 4 lines 33-37) and the panel, the front, opposed sides of the housing and a bottom of the housing are resiliently deformable, such that the housing can flexibly adjust to contents positioned therein (column 3 lines 31-54). 
Regarding claim 4, Mastors teaches the storage assembly of claim 1 above, wherein the fastener comprises a keyhole slot (270) configured for insertion of an article of mounting hardware extending form the surface for mounting the housing thereto (FIG. 6A). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mastors, as applied to claim 2 above.
Regarding claim 3, Mastors teaches the storage assembly of claim 2 above, but fails to teach the panel, the front, the opposed sides and the bottom comprising an elastomer. However, as Mastors discloses a flexible material for the panel, the front, the opposed sides and the bottom, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to select any known flexible material, including an elastomer as claimed, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mastors, as applied to claim 1 above, in view of Gorman (US 5,533,809 A). 
Regarding claims 4 and 5, Mastors teaches the storage assembly of claim 1 above, but fails to teach the fastener comprising an adhesive strip, wherein the adhesive strip is configured for adhesively engaging the surface for mounting the housing thereto, wherein the adhesive strip further includes a cover strip removably engaged thereto, such that the cover strip is selectively removable therefrom for mounting the housing to the surface, and wherein the cover strip is configured for preventing inadvertent adhesion of the adhesive strip. 
Gorman teaches an analogous storage assembly comprising a housing and a fastener engaged to a back of the housing. Gorman further teaches that fasteners of analogous storage assemblies are known in the prior art to comprise an adhesive strip (46), wherein the adhesive strip is configured for adhesively engaging the surface for mounting the housing thereto, wherein the adhesive strip further includes a cover strip removably engaged thereto (Fig. 2, 3), such that the cover strip is selectively removable therefrom for mounting the housing to the surface, and wherein the cover strip is configured for preventing inadvertent adhesion of the adhesive strip (column 3 lines 5-11 and Fig. 2, 3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Mastors by additionally or alternatively providing a fastener comprising an adhesive strip, wherein the adhesive strip is configured for adhesively engaging the surface for mounting the housing thereto, wherein the adhesive strip further includes a cover strip removably engaged thereto, such that the cover strip is selectively removable therefrom for mounting the housing to the surface, and wherein the cover strip is configured for preventing inadvertent adhesion of the adhesive strip, as taught by Gorman, as it has been shown in the prior art to be a well known fastener for mounting a storage assembly to a surface and provides a user with an additional and/or alternative fastening means for mounting the storage assembly. 
Allowable Subject Matter
Claims 6, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Below is an example of claim language that would overcome the 112(b) rejection of claim 10.  
A surface mountable storage assembly comprising:
a set of housings, each housing defining an interior space, each housing having a top and a front, the top being open, wherein each housing is configured for insertion of contents thereinto, the front having an aperture positioned therein, a back of each housing being rigid, the front, opposed sides of each housing, and a bottom of each housing being resiliently deformable, such that each housing can flexibly adjust to contents positioned therein, the front, the opposed sides, and the bottom comprising elastomer;
each housing of the set of housings further comprising: 
a panel engaged to the housing and extending over the aperture, the panel being substantially transparent, such that the contents of the housing are visible therethrough, the panel comprising elastomer, such that the panel is resiliently deformable;
a fastener engaged to the back of the housing and being configured for engaging a surface for mounting the housing thereto, the fastener comprising:
an adhesive strip configured for adhesively engaging the surface for mounting the housing thereto, wherein the adhesive strip has a cover strip removably engaged thereto, such that the cover strip is selectively removable therefrom for mounting the housing to the surface, and wherein the cover strip is configured for preventing inadvertent adhesion of the adhesive strip; or
a keyhole slot configured for insertion of an article of mounting hardware extending from the surface for mounting the housing thereto;
a shell, the shell being tubular, the shell having an upper limit and a lower limit, the upper limit and the lower limit being open, the lower limit being engaged to a perimeter of the top of the housing, the shell comprising elastomer such that the shell is resiliently deformable, the shell being substantially transparent;
a sleeve engaged to the upper limit of the shell, the sleeve having a slit positioned therein;
a drawstring positioned in the sleeve and extending from the slit, wherein the shell is configured for insertion of the contents therethrough into the housing, wherein the drawstring is configured for closing the upper limit of the sleeve, such that the contents are substantially sealed within the housing and the shell; and 
a pair of connectors engaged to the back of the housing and extending singly from the opposed sides, the connectors being selectively mutually couplable, such that a respective connector engaged to one of the housings is positioned for selectively engaging a respective connector engaged to another of the housings, such that the housings are mutually engaged, the pair of connectors comprising a pair of brackets, one of the brackets facing the front, the other of the brackets facing the back, such that the one of the brackets facing the back of the one of the housings is slidably insertable into the one of the brackets facing the front of the another of the housings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734